Name: 86/13/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 22 January 1986 appointing a Vice-President to the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1986-02-01

 Avis juridique important|41986D001386/13/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 22 January 1986 appointing a Vice-President to the Commission of the European Communities Official Journal L 027 , 01/02/1986 P. 0066 - 0066*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 22 January 1986 appointing a Vice-President to the Commission of the European Communities (86/13/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Treaty concerning the accession of the Kingdom of Spain and the Portuguese Republic to the European Economic Community and to the European Atomic Energy Community, signed on 12 June 1985, and the Decision of the Council of 11 June 1985 on the accession of the said States to the European Coal and Steel Community, and in particular Articles 16 and 383 attached thereto, Having consulted the Commission, HAVE DECIDED AS FOLLOWS: Sole Article Mr Manuel MarÃ ­n GonzÃ ¡lez is hereby appointed Vice-President of the Commission of the European Communities up to and until 5 January 1987. Done at Brussels, 22 January 1986. The President M. H. J. Ch. RUTTEN